t c summary opinion united_states tax_court john ralph johnson petitioner v commissioner of internal revenue respondent docket no 231-01s filed date john ralph johnson pro_se sandra veliz for respondent laro judge this case was heard pursuant to the provisions of sec_7463 in effect at the time the petition was filed ’ respondent moves the court to dismiss this case for lack of jurisdiction asserting that petitioner failed to petition the court timely petitioner objects to respondent's motion ' subsequent section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure - - asserting that respondent did not mail the notices of deficiency to his last_known_address background respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively and additions thereto of dollar_figure and dollar_figure respectively under sec_665l1 a respondent reflected these determinations in notices of deficiency which he mailed to petitioner on date at the address of p o box springfield or petitioner petitioned the court on date to redetermine the determinations set forth in the notices of deficiency at that time he resided in the airways heights correction center in airway heights washington discussion respondent contends that this case should be dismissed as the petition was not filed within the time prescribed by statute petitioner contends that respondent mailed the notices of deficiency to the wrong address and that he only received them on date petitioner asserts that he has been incarcerated since date our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 93_tc_22 91_tc_1019 90_tc_142 a petition for redetermination of a deficiency must be filed with this court within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency is mailed to the taxpayer see sec_6213 the time in which a petition must be filed is jurisdictional and cannot be extended failure_to_file within the prescribed period requires that the case be dismissed for lack of jurisdiction see estate of cerrito v commissioner t c 73_tc_617 here the 90-day period for filing a timely petition under sec_6213 expired on thursday date which date was not a legal_holiday in the district of columbia the petition was mailed to the court on date a date which is big_number days after the mailing of the notices although petitioner may not have actually received the notices of deficiency until date a fact that he asserts but that we do not find the statutory 90-day period begins to run where as here respondent mails the notices to petitioner’s last_known_address ie the address shown on his most recently filed return see 857_f2d_676 9th cir affg 88_tc_1042 91_tc_1019 in this regard respondent’s records reveal that petitioner’s federal_income_tax return was the return - that he filed most recent to respondent’s mailing of the notices of deficiency and that petitioner filed his return on or about date respondent’s records also reveal that the address that petitioner listed on his return was the address of the post office box to which the notices of deficiency were mailed we shall grant respondent’s motion accordingly an appropriate order will be entered dismissing this case for lack of jurisdiction
